Citation Nr: 1514593	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-49 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for radiculopathy in the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the New York, New York, VA Regional Office (RO). 

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2012.  In September 2012, the Board issued a decision granting the Veteran's claims of entitlement to service connection for tinnitus and lumbar spine arthritis.  In addition, the RO issued an October 2012 rating decision, in part, implementing the Board's grants of these two claims, but also granted the Veteran's claim of entitlement to service connection for radiculopathy of the lower extremities.  The RO assigned initial ratings of 10 percent for tinnitus, 40 percent for arthritis of the lumbar spine, and separate ratings of 40 percent for radiculopathy in each lower extremity.  The effective date assigned for the lumbar spine and radiculopathy disabilities was April 22, 2008.  Tinnitus was assigned an effective date of July 15, 2009.  

In April 2013, the Board issued a decision denying the Veteran's claims for service connection.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted a joint motion of the parties (the appellant and Secretary of VA) to vacate the April 2013 Board decision and remand the case to the Board for readjudication consistent with the content of the motion.  

The Board previously noted in the April 2013 decision that in November 2012 the Veteran, through his representative, filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  However, for reasons unknown to the Board, this issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2013 joint motion, the parties determined that the Board failed to provide an adequate reasons and bases for denying the Veteran's claims because the Board did not address the Veteran's statements as to the continuity of his neck and bilateral upper extremity radiculopathy symptoms since service.  Thus, the Board is without discretion and must remand this matter for compliance with the Court's October 2013 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

In this case, the Board notes that the Veteran has been receiving regular treatment from VA with respect to these claims.  However, the most recent treatment records associated with the claims file are dated in November 2012.  As these records are relevant to the claims currently on appeal, the appeal is remanded so these records may be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's post-November 2012 VA treatment records concerning these claims on appeal.  All actions to obtain the requested records should be documented fully in the claims file

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service symptoms pertaining to his neck and bilateral upper extremity radiculopathy disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed neck disorder and bilateral upper extremity radiculopathy.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

Based on a review of the claims file, an in-person examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's disorders are etiologically related to his military service.  

The examiner must specifically acknowledge and discuss the Veteran's report that he suffered from these disorders during service and since service.  All findings and conclusions must be set forth in a legible report. 

4.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




